            Case 3:20-cv-05787-SI Document 43 Filed 09/24/20 Page 1 of 7




1    SONAL N. MEHTA (SBN 222086)                  KEVIN L. VICK (SBN 220738)
      Sonal.Mehta@wilmerhale.com                   kvick@jassyvick.com
2    WILMER CUTLER PICKERING                      JASSY VICK CAROLAN LLP
      HALE AND DORR LLP                           800 Wilshire Blvd.
3    2600 El Camino Real, Suite 400               Suite 800
     Palo Alto, California 94306                  Los Angeles, California 90017
4    Telephone: (650) 858-6000                    Telephone: (310) 870-7048
     Facsimile: (650) 858-6100                    Facsimile: (310) 870-7010
5
     ARI HOLTZBLATT (pro hac vice)                 CAROL JEAN LOCICERO (pro hac vice)
6     Ari.Holtzblatt@wilmerhale.com                 clocicero@tlolawfirm.com
     MOLLY M. JENNINGS (pro hac vice)             MARK R. CARAMANICA (pro hac vice)
7     Molly.Jennings@wilmerhale.com                mcaramanica@tlolawfirm.com
     ALLISON SCHULTZ (pro hac vice)               THOMAS & LOCICERO
8     Allison.Schultz@wilmerhale.com              601 South Boulevard
     WILMER CUTLER PICKERING                      Tampa, Florida 33606
9     HALE AND DORR LLP                           Telephone: (813) 984-3060
     1875 Pennsylvania Ave, NW                    Facsimile: (813) 984-3070
10   Washington, DC 20006
     Telephone: (202) 663-6000                    DANIELA B. ABRATT (pro hac vice)
11   Facsimile: (202) 63-6363                      dabratt@tlolawfirm.com
                                                  THOMAS & LOCICERO
12   Attorneys for Defendants                     915 Middle River Drive, Suite 309
     FACEBOOK, INC. and                           Fort Lauderdale, Florida 33304
13   MARK ZUCKERBERG                              Telephone: (954) 703-3416
                                                  Facsimile: (954) 400-5415
14
                                                  Attorneys for Defendants
15                                                 THE POYNTER INSTITUTE FOR MEDIA
                                                   STUDIES, INC. and POLITIFACT
16

17

18                                 UNITED STATES DISTRICT COURT
19                                NORTHERN DISTRICT OF CALIFORNIA
20                                      SAN FRANCISCO DIVISION
21   CHILDREN’S HEALTH DEFENSE,
                                                      Case No. 3:20-cv-05787-SI
22                                  Plaintiff,
23                                                    DEFENDANTS’ OPPOSITION TO
             v.
                                                      PLAINTIFF’S REQUEST FOR CASE
24   FACEBOOK, INC., ET AL.,                          MANAGEMENT AND SUBSTITUTED
                                                      SERVICE ORDERS
25                                  Defendants.
26

27

28
     CASE NO.: 3:20-CV-05787-SI                          DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
                                                         REQUEST FOR CASE MANAGEMENT AND
                                                         SUBSTITUTED SERVICE ORDERS
            Case 3:20-cv-05787-SI Document 43 Filed 09/24/20 Page 2 of 7




1            Every one of the requests in Children’s Health Defense’s (“CHD”) motion is moot, meritless,

2    or made-up. Through its motion, CHD purports to withdraw consent from two stipulations and asks

3    this Court to enter orders (1) mandating the exact same briefing schedule provided for in the

4    stipulations and entered by this Court, (2) requiring counsel for CHD and Facebook to meet and confer

5    regarding ESI-retention protocols and an upcoming amendment to Facebook’s Terms of Service and

6    weeks before the time required under Federal Rule of Civil Procedure 26(f) and this Court’s rules, (3)

7    requiring that counsel for Facebook accept substitute electronic service on behalf of Mark Zuckerberg,

8    and (4) requiring that counsel for Facebook also accept service on behalf of foreign defendant Science

9    Feedback. But (1) the Court already entered the briefing schedule Plaintiff requests, (2) the parties
10   will meet-and-confer as required under the local rules before the upcoming Case Management
11   Conference, (3) counsel for Facebook agreed to accept electronic service for Mr. Zuckerberg upon
12   conferring with their client, and (4) CHD’s attempt to force counsel for Facebook to accept service on
13   behalf of an unrelated foreign entity has no basis in law and would violate baseline principles of due
14   process. Moreover, CHD bases its withdrawal of consent on the alleged omission from Defendants’
15   declaration (Doc. 24-1) of various conditions CHD now contends to have placed on its consent to a
16   prior, never-filed iteration of that stipulation. CHD never conditioned its consent to the stipulation as
17   it now argues, and, in any event, its consent to a prior iteration of that stipulation has no bearing on
18   the relief now sought.
19   I.      The Requests For A Briefing Schedule And Mandated Substitute Service On Mr.
             Zuckerberg Are Moot
20
             There is no dispute regarding either the proposed briefing schedule for any Rule 12 motions or
21
     substitute electronic service on Mr. Zuckerberg. The Court already entered the briefing schedule CHD
22
     now requests, which is identical to the briefing schedule to which CHD stipulated. Doc. 29. And,
23
     WilmerHale agreed to accept electronic service for Mr. Zuckerberg after taking the necessary step of
24
     obtaining authorization from its client to do so. Holtzblatt Decl. ¶ 14 & Ex. E at 1; see also Doc. 35
25
     (Plaintiff’s Affidavit of Substituted Service on Defendant Mark Zuckerberg). CHD’s requests for a
26
     Rule 16(c) Order setting the schedule already established by this Court and for a Rule 4(f)(3) Order
27
     authorizing substituted electronic service on Mr. Zuckerberg should therefore be denied as moot.
28
                                                       -1-
     CASE NO.: 3:20-CV-05787-SI                                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
                                                                  REQUEST FOR CASE MANAGEMENT AND
                                                                  SUBSTITUTED SERVICE ORDERS
            Case 3:20-cv-05787-SI Document 43 Filed 09/24/20 Page 3 of 7




1     II.    CHD’s Remaining Requests Are Unwarranted

2             CHD requests an order requiring Facebook to meet and confer within five days of that order.
3     This request is both unnecessary and unsupported. Facebook has already told CHD’s counsel that
4     it will meet-and-confer with CHD regarding “issues about preserving discoverable information” “at
5     least 21 days before a scheduling conference is to be held,” Fed. R. Civ. P. 26(f)—i.e., by October
6     30, 21 days before the case management conference scheduled for November 20, 2020, see Doc.
7     15. Moreover, CHD has not articulated with any specificity why it would make sense to accelerate
8     the normal schedule for the parties to confer on these issues, let alone why this schedule issue
9     requires intervention by the Court. Instead, CHD asserts, without explanation, that an upcoming
10    amendment to Facebook’s Terms of Service 1 somehow requires immediate discussion. Despite
11    Facebook’s repeated requests for clarification, Holtzblatt Decl. ¶¶ 9, 15, and the need to provide
12    some justification for the relief now sought, CHD has offered only the conclusory allegation that
13    applying the amended rule to CHD “would represent retaliatory misconduct and potential
14    spoliation,” Doc. 28, at 2-3; see also Holtzblatt Decl. ¶ 16 & Ex. G at 11, 13. And CHD has never
15    explained why it believes its conduct could run afoul of amended Section 3.2, why it believes there
16    is some risk that the amended Section 3.2 will apply to it (beyond its unexplained and implausible
17    concern that Section 3.2 was adopted specifically to retaliate against CHD), or why it believes that
18    the hypothetical application of Section 3.2 to CHD would result in spoliation. Holtzblatt Decl. ¶¶
19    9, 16 & Ex. G at 11, 13. In any event, Facebook is, of course, well aware of its preservation
20    obligations. The Court should deny CHD’s unfounded request that it order a meet-and-confer on a
21    more expedited timetable than required under the Federal and local Rules, on subjects with no
22    apparent relevance to this litigation.
23            CHD next requests an order mandating substitute electronic service on foreign Defendant
24    Science Feedback through counsel for Facebook. But such service would violate well-established
25
      1
        Effective October 1, 2020, Section 3-2 of Facebook’s Terms of Service, which sets forth what
26    users “can share and do on Facebook,” will be amended to provide that Facebook “also can
27    remove or restrict access to your content, services or information if we determine that doing so is
      reasonably necessary to avoid or mitigate adverse legal or regulatory impacts to Facebook.”
28    Terms of Service, available at https://www.facebook.com/legal/terms/preview.
                                                       -2-
     CASE NO.: 3:20-CV-05787-SI                                  DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
                                                                 REQUEST FOR CASE MANAGEMENT AND
                                                                 SUBSTITUTED SERVICE ORDERS
             Case 3:20-cv-05787-SI Document 43 Filed 09/24/20 Page 4 of 7




1     due-process principles because it would not be “reasonably calculated, under all the circumstances,

2     to apprise [Science Feedback] of the pendency of the action.” Mullane v. Central Hanover Bank &

3     Trust, Co., 339 U.S. 306, 314 (1950). Science Feedback has no corporate relationship to Facebook.

4     It is nothing more than an independent contractor; the Complaint alleges only that Facebook

5     engaged Science Feedback as a fact-checker, and that Facebook compensates Science Feedback for

6     providing fact-checking services, Compl. ¶¶ 20, 86, 119, 122; and counsel for Facebook has no

7     independent relationship with Science Feedback, Holtzblatt Decl. ¶ 17; Mehta Decl. ¶ 4. None of

8     these facts establish that service on Facebook would be “reasonably calculated” to apprise Science

9     Feedback of the pendency of the action. The only case CHD cites for this proposition, Products &
10    Ventures International v. Axus Stationary (Shanghai) Ltd., 2017 WL 1378532 (N.D. Cal. April 11,
11    2017), involved the entirely distinguishable situation where plaintiffs sought to serve a foreign
12    defendant in a multiparty case, and counsel for one already-served defendant had previously stated
13    that it represented the foreign defendant and had a “close connection” with it. Id. at *4-5. Because
14    no such connection exists here, substitute service through counsel for Facebook would violate the
15    dictates of due process.
16    III.   CHD’s Motion Misstates The Record
17            Defendants wish to correct the record regarding the purported inaccuracies in counsel’s
18    declaration in support of the Rule 6-2 Stipulation.      CHD contends that the declaration was
19    “inaccurate in omitting the[] material facts” that its counsel had “conditioned their discussions of
20    reciprocal 45-day extensions of defendants’ response to the Complaint on three requests”: (1) that
21    the four U.S. defendants (i.e., Facebook, Mr. Zuckerberg, The Poynter Institute for Media Studies,
22    and PolitiFact) file a single motion to dismiss; (2) that counsel for Facebook and Mark Zuckerberg
23    accept service on behalf of Mr. Zuckerberg; and (3) that counsel for Facebook agree to meet and
24    confer regarding ESI-retention protocols and agree not to apply amended Section 3.2 of Facebook’s
25    Terms of Service to CHD during the pendency of this litigation. (Doc. 28, at 2-3). That is both
26    inaccurate and irrelevant to Plaintiff’s consent to the 60-day extensions reflected in the filed
27    Stipulations.
28
                                                     -3-
     CASE NO.: 3:20-CV-05787-SI                                 DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
                                                                REQUEST FOR CASE MANAGEMENT AND
                                                                SUBSTITUTED SERVICE ORDERS
            Case 3:20-cv-05787-SI Document 43 Filed 09/24/20 Page 5 of 7




1             On September 4, 2020—the day after being retained—counsel for Facebook and Mr.

2     Zuckerberg spoke with counsel for CHD to request an extension of time to respond to the Complaint.

3     Mehta Decl. ¶ 2. Counsel for CHD agreed to an extension up to and including October 23, 2020,

4     conditioned upon a reciprocal 45-day extension for Plaintiff to oppose any Rule 12 motions, up to

5     and including December 7, 2020. Mehta Decl. ¶¶ 2, 5. Immediately following that telephone call,

6     Counsel for CHD sent counsel for all U.S. Defendants an email stating: “we agreed to a schedule

7     in which (1) your client defendants will file responses to the Complaint by Friday, October 23, 2020;

8     and (2) plaintiff will file its opposition to any motion to dismiss by Monday, December 7, 2020.”

9     Mehta Decl. Ex. A.          The email communicated only one condition to CHD’s consent:            the
10    “assum[ption] that [counsel for Facebook] will also be representing Mark Zuckerberg individually,
11    and that his response and plaintiff’s responsive pleading (if any) will be governed by the
12    stipulation.” Id.
13            Nonetheless, when defendants sent counsel for CHD a proposed stipulation reflecting the

14    agreed-upon 45-day extensions, counsel revoked his prior agreement. Mehta Decl. ¶ 7 & Ex. B;

15    Holtzblatt Decl. ¶ 2 & Ex. A. CHD requested an additional 14 days for its opposition to any Rule

16    12 motions, proposing instead deadlines of December 21, 2020 for CHD’s oppositions and January

17    21, 2021 for Defendants’ replies. Holtzblatt Decl. ¶ 2 & Ex. A at 10. During a phone conference

18    on September 9, 2020, counsel for CHD argued that the additional time was reasonable in light of,

19    among other things, the fact that CHD would likely be responding to multiple motions. Id. ¶¶ 3-4.

20    Defendants reluctantly agreed to the extended schedule, and discussed, but did not agree, to accept

21    electronic service of various filings and to meet and confer regarding ESI and amended Section 3.2

22    because counsel first needed to discuss each of these separate issues with his clients. Id. ¶¶ 5-9.

23            Following the call, counsel for Defendants sent counsel for CHD revised stipulations that

24    reflected the additional time and that addressed no other issues. Id. ¶ 10 & Ex. B. Counsel for CHD

25    responded: “You have my consent to file these Stipulations and [Proposed] Order.” Id. ¶ 11 & Ex.

26    C at 1. Separate from his consent to file, Plaintiff’s counsel asked: (1) whether WilmerHale would

27    accept service on behalf of Mr. Zuckerberg; (2) whether defendants would consent to accept

28
                                                      -4-
     CASE NO.: 3:20-CV-05787-SI                                  DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
                                                                 REQUEST FOR CASE MANAGEMENT AND
                                                                 SUBSTITUTED SERVICE ORDERS
            Case 3:20-cv-05787-SI Document 43 Filed 09/24/20 Page 6 of 7




1     electronic service of the reassignment Order (Doc. 14), and Order setting the initial case

2     management conference (Doc. 15); and whether defendants agreed to his “suggested” date for a call

3     regarding ESI and amended Section 3.2 or could “suggest another day / time” for those discussions.

4     Id. He did not state that his consent to file the stipulations was conditioned on receiving satisfactory

5     responses to those questions. Prior to filing the agreed-upon stipulations, counsel for Facebook and

6     Mr. Zuckerberg informed counsel for CHD that he would “get back to” Plaintiff’s counsel regarding

7     substitute electronic service and made clear that Defendants “did not agree to calendar a call

8     regarding ESI-retention protocols at this time.” Id. ¶ 12 & Ex. D at 1. Approximately two hours

9     later, Defendants filed the Stipulations. Id. ¶ 13. The next day, without first making any attempt to
10    resolve these disputes directly with Defendants, CHD filed its purported withdrawal of consent and
11    motion for orders under Rules 16(c) and 4(f).
12           For the foregoing reasons, the Court should deny the Rule 16(c) and Rule 4(f) orders
13    requested by Plaintiff.
14

15    Dated: September 24, 2020                            WILMER CUTLER PICKERING, HALE AND
                                                           DORR LLP
16
                                                           By:    /s/ Sonal N. Mehta
17                                                                SONAL N. MEHTA

18                                                         Attorney for Defendants
                                                           Facebook, Inc. and Mark Zuckerberg
19

20
      Dated: September 24, 2020                            JASSY VICK CAROLAN LLP
21
                                                           By:    /s/ Kevin L. Vick
22                                                                KEVIN L. VICK

23                                                         Attorney for Defendants
                                                           The Poynter Institute for Media Studies, Inc. and
24                                                         PolitiFact

25

26

27

28
                                                       -5-
     CASE NO.: 3:20-CV-05787-SI                                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
                                                                  REQUEST FOR CASE MANAGEMENT AND
                                                                  SUBSTITUTED SERVICE ORDERS
            Case 3:20-cv-05787-SI Document 43 Filed 09/24/20 Page 7 of 7




1                                      SIGNATURE ATTESTATION

2            I am the ECF User whose identification and password are being used to file the foregoing

3    Opposition. Pursuant to Civil Local Rule 5-1(i), I hereby attest that the other signatures have

4    concurred in this filing.

5     Dated: September 24, 2020                           By:   /s/ Sonal N. Mehta
                                                                 Sonal N. Mehta
6

7

8

9                                      CERTIFICATE OF SERVICE
10           I hereby certify that on September 24, 2020, I electronically filed the above document with

11   the Clerk of the Court using CM/ECF which will send electronic notification of such filing to all

12   registered counsel.

13

14    Dated: September 24, 2020                           By:   /s/ Sonal N. Mehta
                                                                 Sonal N. Mehta
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -1-
     CASE NO.: 3:20-CV-05787-SI                                  DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
                                                                 REQUEST FOR CASE MANAGEMENT AND
                                                                 SUBSTITUTED SERVICE ORDERS
